NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2600-20

IN THE MATTER OF
LYRESHIA BONDS, JUDICIARY,
MIDDLESEX VICINAGE 8.
_____________________________

                Submitted May 11, 2022 – Decided July 6, 2022

                Before Judges Gilson and Gummer.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2021-1334.

                Desha Jackson, attorney for appellant Lyreshia Bonds.

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent the Superior Court of New Jersey,
                Middlesex Vicinage 8 (Sookie Bae-Park, Assistant
                Attorney General, of counsel; Christine A. Barris,
                Deputy Attorney General, on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Appellant Lyreshia Bonds was employed as a probation officer in the

Middlesex Vicinage of the Superior Court (Vicinage). After she was suspended

without pay effective March 2, 2021, appellant submitted to the Civil Service

Commission a request for interim relief from that suspension. In a May 3, 2021

final administrative action, the Commission denied her request. She appeals

that denial. Because the Commission's decision is supported by substantial

credible evidence, is not arbitrary, capricious, or unreasonable, and did not

violate appellant's due-process rights, we affirm.

                                        I.

      Appellant began to work as a probation officer for the Vicinage in 2012.

She received yearly training on the Code of Conduct for Judiciary Employees

(Code) and was required annually to review, acknowledge, and agree to be

bound by the Code. Canon 3 of the Code, which is entitled "Avoiding Actual or

Apparent Impropriety," provides:      "A court employee shall observe high

standards of conduct so that the integrity and independence of the courts may be

preserved, and shall avoid impropriety or the appearance of impropriety."

Canon 4 of the Code, which is entitled "Avoiding Actual or Apparent Conflicts

of Interest," states:   "Court employees shall regulate outside activities to

minimize the risk of conflict with court-related duties. Generally a conflict of


                                                                          A-2600-20
                                        2
interest exists when the court employee's objective ability or independence of

judgment in the performance of his or her job is impaired or reasonably may

appear to be impaired."

      In 2017, appellant's nephew was the subject of two juvenile-delinquency

cases pending in the Family Part of the Chancery Division in the Vicinage. At

that time, appellant worked in the Criminal Part of the Law Division. On

September 6, 2017, the trial court issued an order finding the Vicinage had venue

of the cases and requiring appellant to "refrain from discussing the [cases] with

any individuals involved in the case or its processing."

      In 2018, appellant's nephew was charged as an adult with various criminal

offenses, pending in the Criminal Part in the Vicinage. Appellant submitted to

the Vicinage Trial Court Administrator (TCA) a New Jersey Judiciary Personal

or Family Involvement in Litigation Confidential Reporting Form. In response,

the TCA on January 4, 2019, sent appellant a memorandum instructing her to

"refrain from discussing this matter with any individuals involved in the case or

its processing. In addition, you shall refrain from accessing the court file(s) or

. . . system(s) pertaining to this matter." In an August 29, 2019 email to the

Vicinage Criminal Division Manager (CDM), appellant asked for a copy of the

September 6, 2017 order. The CDM emailed appellant a copy of the order on


                                                                            A-2600-20
                                        3
September 5, 2019. In a September 10, 2019 email, the CDM sent appellant

another copy of the January 4, 2019 memorandum and "reminded [her] that [she

was] still required to refrain from discussing this matter and/or accessing related

court files and/or our legacy systems, as stated in the memo."

      In a September 9, 2019 order regarding a venue motion in one of the

criminal cases, the trial court ordered appellant to "refrain from discussing the

within matter with any individuals involved in the case or its processing."

During a February 3, 2021 hearing in that matter conducted over Zoom, Tyreshia

Hailstork, who was appellant's sister and the defendant's mother, testified.

Twice while she was testifying, she was unable to answer a question, was heard

apparently asking someone off screen a question, received a whispered response,

and then answered the question. The judge advised Hailstork she knew she had

someone sitting next to her and told her she was not permitted to have that person

answer for her. Hailstork responded: "No, she, she, she works for the courts,

she just said yes or no, I was gonna say extra stuff, so she said yes or no."

Appellant ultimately identified herself as the person sitting with Hailstork. The

judge repeatedly advised appellant and Hailstork that appellant could not help

Hailstork with her answers and could not direct her how to answer. The judge

required appellant to leave the room or to be on camera with Hailstork.


                                                                             A-2600-20
                                        4
Appellant chose to be on camera with Hailstork.             Despite the judge's

instructions, additional whispering was overheard and appellant was seen on

camera talking to Hailstork during parts of the hearing.

      In a February 26, 2021 memorandum, the CDM advised appellant she was

immediately suspended with pay and without pay effective March 2, 2021,

because "it is necessary to maintain the order or effective direction of public

services," citing N.J.A.C. 4A:2-2.5(a)(1) and (b). The CDM told appellant her

"unauthorized active participation in the official court hearing involving [her]

nephew . . . , particularly [her] having prompted the witness, [her] sister, . . .

while she was testifying under oath in an official court hearing" constituted

violations of: N.J.A.C. 4A:2-2.3(a)(2) ("[i]nsubordination"); N.J.A.C. 4A:2-

2.3(a)(6) ("[c]onduct unbecoming a public employee"); and N.J.A.C. 4A:2-

2.3(a)(12) ("[o]ther sufficient cause") based on her failure to follow Canons 3

and 4 of the Code and the directives contained in the September 6, 2017 and

September 9, 2019 orders and the January 4, 2019 memorandum. The CDM

also advised her the Vicinage intended to "seek major discipline based on these

charges and specifications" and of her right to respond to her suspension.

      A union lawyer responded on appellant's behalf, contending an immediate

suspension was improper, an immediate suspension without pay should be


                                                                             A-2600-20
                                        5
imposed only "when absolutely necessary to prevent a legitimate threat to the

public," appellant should be reinstated with pay until a hearing occurred with

appellant having "an opportunity to obtain and produce any and all relevant

documentary evidence and witness statements/testimony," appellant's duties

were unrelated to the allegations, and an immediate suspension without pay

would cause appellant hardship because she supported two children. Counsel

did not deny the allegations regarding appellant's behavior during the February

3, 2021 hearing.

      In a March 1, 2021 memorandum to appellant, amended on March 4, 2021,

the CDM acknowledged receipt of counsel's letter and stated she had determined

appellant should be suspended immediately without pay because:

            [I]t is necessary to maintain order and the effective
            direction of public service. Although it is not alleged
            that [appellant] discussed the case(s) involving [her
            nephew] with anyone outside of [her] family, . . . [the]
            Court Orders and the [TCA's] Interoffice Memorandum
            clearly ordered/directed [her] to refrain from discussing
            [her nephew's] matters with any individuals involved in
            the case(s) or their processing and did not carve out an
            exception for communications with family members.
            Coaching [her] sister how to respond to the questions,
            while off camera, did interfere with the matter and
            constituted using the knowledge of [her] position as a
            [probation officer] for [her] sister's benefit.




                                                                         A-2600-20
                                       6
She concluded: "it is clear that [appellant] received and w[as] aware of the

orders/directive to refrain from communications regarding [her n ephew's]

matters but knowingly chose to disregard them." She also informed appellant

that she would receive a Preliminary Notice of Disciplinary Action seeking to

impose major discipline on the same charges and she could request a hearing.

        On March 4, 2021, appellant was served with a Preliminary Notice of

Disciplinary Action, seeking her removal.          The next day, her union

representative filed an appeal of the charges and requested a hearing pursuant to

the applicable collective negotiations agreement. That hearing took place over

five days in June and July of 2021.

        Before the hearing, on March 13, 2021, appellant filed with the

Commission an "emergent petition for interim relief pursuant to N.J.A.C. 4A:2-

2.5 and a stay." She argued the decision to immediately suspend her should be

overturned because it was arbitrary, capricious, and a violation of N.J.A.C.

4A:2-2.5 and requested a hearing, citing Cleveland Board of Education v.

Loudermill, 470 U.S. 532 (1985), and a stay. Appellant's counsel acknowledged

the hearing in the removal action was then scheduled to take place on April 21,

2021.




                                                                           A-2600-20
                                       7
      The Commission denied appellant's petition in a May 3, 2021 final

administrative action, finding she had not met the standards for interim relief

under N.J.A.C. 4A:2-1.2(c). Citing N.J.S.A. 11A:2-13 and N.J.A.C. 4A:2-

2.5(a)(1), the Commission held "an employee may be suspended immediately

and prior to a hearing where it is determined that the employee is unfit for duty

or is a hazard to any person if permitted to remain on the job, or that an

immediate suspension is necessary to maintain safety, health, order or effective

direction of public services." The Commission found it was "appropriate for the

Vicinage to immediately suspend appellant as the alleged conduct has the

potential to negatively impact the public trust in the Judiciary and affect internal

working relations in her division. Further, the information provided in support

of the instant petition does not demonstrate a clear likelihood of success on the

merits." The Commission found appellant had not established irreparable harm

given that her alleged harm was financial in nature and that "the public interest

is best served by not having appellant on the job pending the outcome of any

such charges." The Commission determined appellant was not entitled to a

hearing prior to her suspension and that she had been given notice and an

opportunity to respond. On May 19, 2021, appellant filed a notice of appeal of

that decision.


                                                                              A-2600-20
                                         8
      On August 27, 2021, the hearing officer who had heard the appeal of the

disciplinary charges, issued a recommended decision. He found the following

charges should be sustained: insubordination, N.J.A.C. 4A:2-2.3(a)(2); conduct

unbecoming a public employee, N.J.A.C. 4A:2-2.3(a)(6); and other sufficient

cause, N.J.A.C. 4A:2-2.3(a)(12), based on a violation of the September 9, 2019

Order, the January 4, 2019 memorandum, and Canon 3 of the Code.                He

recommended the charge of other sufficient cause based on a violation of the

September 6, 2017 order and Canon 4 of the Code be dismissed.

      The hearing officer found the CDM's testimony about what had occurred

during the February 3, 2021 hearing more credible than the testimony of

appellant and Hailstork. In addition, based on his independent review of the

recording of the hearing, the hearing officer found it "more likely than not" that

appellant had given her sister an answer to a question and had "instructed her to

answer 'yes or no.'" Finding appellant had violated Canon 3 of the Code, the

hearing officer found "a Judiciary employee who coaches a witness for the

defense during a live-streamed court hearing, prompting the judge presiding

over the hearing to warn the employee, would tend to destroy the trust and

confidence in the independence and integrity of the Judiciary."        Citing the

"egregiousness" of appellant's behavior "in coaching Ms. Hailstork while she


                                                                            A-2600-20
                                        9
testified under oath in her nephew's court hearing" and the higher standard of

conduct to which she was held as a probation officer, the hearing officer

concluded the penalty of removal was appropriate and should be imposed.

      The hearing officer addressed in a footnote appellant's argument regarding

her immediate suspension. He stated, "[t]his decision disposes of [appellant's]

argument that her immediate suspension was improper." As for her due-process

argument, the hearing officer noted, "she had the opportunity to raise that

argument in her petition for interim relief to the . . . Commission, subject to

review by the Superior Court, Appellate Division."

      In an August 30, 2021 letter, the Vicinage assignment judge advised

appellant he was accepting the hearing officer's findings.       Appellant was

terminated from her employment.

      In this appeal of the Commission's May 3, 2021 final administrative

action, appellant argues the Commission erred in denying her request for interim

relief because (1) the Vicinage had no basis to suspend her immediately without

pay; and (2) she was entitled to a Loudermill hearing.

                                       II.

      We note at the outset "[j]udicial review of administrative agency action is

a constitutional right." Silviera-Francisco v. Bd. of Educ. of City of Elizabeth,


                                                                           A-2600-20
                                      10
224 N.J. 126, 136 (2016) (citing N.J. Const. art. VI, § 5, ¶ 4). In addition, Rule

2:2-3(a)(2) "authorizes an appeal as of right to the Appellate Division from final

decisions or actions of any state administrative agency." Ibid. In deciding

whether an agency decision is final for purposes of appeal, we consider whether

the decision exhausts "all avenues of internal administrative review," Bouie v.

N.J. Dep't of Cmty. Affs., 407 N.J. Super. 518, 527 (App. Div. 2009); whether

"the agency communicates with 'unmistakable written notice [of] the finality' of

its decision," Silviera-Francisco, 224 N.J. at 137 (quoting In re CAFRA Permit

No. 87-0959-5, 152 N.J. 287, 301 (1997)); and whether the agency action is

"characterized by findings of fact, conclusions of law, a definitive ruling, and a

clear statement that the interested party may seek review of the decision and the

manner in which that may be accomplished," id. at 139.

      The Commission entitled the action that is the subject of this appeal as a

"Final Administrative Action," set forth its findings and ruling, and concluded

with the following statement: "This is the final administrative determination in

this matter. Any further review should be pursued in a judicial forum ." Based

on the factors set forth above, we accept the May 3, 2021 Final Administrative

Action of the Commission as a final action of a state administrative agency for

purposes of appeal pursuant to Rule 2:2-3(a)(2) and consider it accordingly.


                                                                            A-2600-20
                                       11
      "Judicial review of agency determinations is limited." Allstars Auto Grp.,

Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018). We give "[w]ide

discretion . . . to administrative decisions because of an agency's specialized

knowledge." In re Request to Modify Prison Sentences, 242 N.J. 357, 390

(2020). When more than one conclusion may be reached based on the evidence,

we yield to the expertise of the agency. City of Newark v. Nat. Res. Council,

Dep't of Env't Prot., 82 N.J. 530, 539 (1980). We "afford[] a 'strong presumption

of reasonableness' to an administrative agency's exercise of its statutorily

delegated responsibilities." Lavezzi v. State, 219 N.J. 163, 171 (2014) (quoting

City of Newark, 82 N.J. at 539). An appellate court reviews legal questions de

novo. Libertarians for Transparent Gov't v. Cumberland Cnty., 250 N.J. 46, 55

(2022). An agency's determination "is entitled to affirmance so long as the

determination is not arbitrary, capricious, or unreasonable, which includes

examination into whether the decision lacks sufficient support in the record or

involves an erroneous interpretation of law." Melnyk v. Bd. of Educ. of the

Delsea Reg'l High Sch. Dist., 241 N.J. 31, 40 (2020); see also In re Young, 471

N.J. Super. 169, 176-77 (App. Div. 2022) (applying arbitrary-and-capricious

standard when reviewing a final decision of the Commission).          The party




                                                                           A-2600-20
                                      12
challenging an agency's action bears the burden of proving the action was

arbitrary, capricious, or unreasonable. In re Young, 471 N.J. Super. at 177.

                                        A.

      Pursuant to N.J.A.C. 4A:2-1.2(c), the Commission considers the

following factors when reviewing a request for interim relief:         (1) "[c]lear

likelihood of success on the merits by the petitioner"; (2) "[d]anger of immediate

or irreparable harm if the request is not granted"; (3) "[a]bsence of substantial

injury to other parties if the request is granted"; and (4) "[t]he public interest."

The Commission denied appellant's petition because it found she had not

established any of those factors. We discern nothing arbitrary, capricious, or

unreasonable in that decision.

      The Commission reasonably concluded appellant had failed to establish a

clear likelihood of success on the merits. N.J.S.A. 11A:2-13 and N.J.A.C. 4A:2-

2.5(a) authorize the immediate suspension of an employee without a hearing if

"an immediate suspension is necessary to maintain, safety, health, order or

effective direction of public services." According to the CDM's February 26,

2021 memorandum, appellant was suspended immediately because her

suspension was "necessary to maintain the order or effective direction of public




                                                                              A-2600-20
                                        13
services" due to her "unauthorized active participation" during the February 3,

2021 hearing in her nephew's criminal case.

      Appellant    attempted    to   minimize    what    her   participation    was,

characterizing it as merely supporting a family member.            But the record

contained ample credible evidence that she was whispering answers to her sister,

while her sister was testifying, and telling her how to answer questions. That

conduct – telling a witness how to answer questions when testifying under oath

during a hearing in the case – was a clear violation of the September 9, 2019

order instructing appellant to refrain from discussing the matter with anyone

involved in the case. It also supports a conclusion that appellant violated Canon

3, which holds court employees to a standard of conduct that preserves "the

integrity and independence of the courts."

      As the Commission found, appellant's alleged conduct – actively assisting

a testifying witness contrary to an order and her ethical obligations – "has the

potential to negatively impact the public trust in the Judiciary and affect internal

working relations in her division," thereby threatening the "order [and] effective

direction of public services," see N.J.S.A. 11A:2-13 and N.J.A.C. 4A:2-2.5(a),

and warranting immediate suspension. Contrary to appellant's assertion, ample

evidence in the record, including a recording of the actual events, demonstrated


                                                                               A-2600-20
                                        14
appellant had met the criteria to be suspended and that the Commission

reasonably concluded appellant had not established a clear likelihood of success

on the merits.

      The Commission reasonably concluded appellant had not established

irreparable harm. Generally, irreparable harm is characterized by injury that

cannot be compensated by monetary damages. Crowe v. DeGioia, 90 N.J. 126,

132-33 (1982). Appellant alleged only monetary harm.

      The Commission reasonably concluded appellant had not established

granting her request was in the public interest. Credible evidence in the record

supported the conclusion appellant, a court employee, was favoring one side of

the case by assisting a witness during a court hearing by providing her with

answers and instructing her how to testify.       Objectivity and fairness are

cornerstones of our judicial system. See In re Commitment of Edward S., 118

N.J. 118, 148 (1990) ("One of the most important obligations of government,

and in particular of the judiciary, is to legitimately preserve public

confidence.").

                                      B.

      We are not persuaded by appellant's argument that she was entitled to a

Loudermill "hearing" and perceive no violation of her due-process rights.


                                                                          A-2600-20
                                      15
"Loudermill is a due process vehicle which requires in explicit terms that an

employee 'is entitled to oral or written notice of the charges against him [or her],

an explanation of the employer's evidence, and an opportunity to present his [or

her] side of the story.'" Caldwell v. N.J. Dep't of Corr., 250 N.J. Super. 592,

615 (App. Div. 1991) (quoting Loudermill, 470 U.S. at 546). And that is exactly

what appellant received. In the February 26, 2021 memorandum, the CDM gave

appellant written notice of her suspension and the charges against her, explained

the evidence that supported the suspension and the charges, and advised her of

her right to respond.

      Appellant contends she was entitled to a hearing and not just a written

notice. Citing Loudermill, 470 U.S. at 546, the New Jersey Supreme Court held

in In re Promulgation of Guardianship Services Regulations, 103 N.J. 619, 632

(1986), that due process requires "notice to the affected party combined with an

effective opportunity to respond." See also Caldwell, 250 N.J. Super. at 613.

The Court recognized that the United States Supreme Court "has never held that

the right to be heard of necessity means the right to a judicial hearing prior to

intrusion upon a protected interest." In re Promulgation, 103 N.J. at 634. The

Court held "the right to any additional process, including a judicial hearing, is




                                                                              A-2600-20
                                        16
governed by the now-familiar three-part balancing test of Mathews v. Eldridge,"

424 U.S. 319 (1976). In re Promulgation, 103 N.J. at 634.

            [T]he specific dictates of due process generally require
            [] consideration of three distinct factors: first, the
            private interest that will be affected by the official
            action; second, the risk of an erroneous deprivation of
            such interest through the procedures used, and the
            probable value, if any, of additional or substitute
            procedural safeguards; and finally, the Government's
            interest, including the function involved and the fiscal
            and administrative burdens that the additional or
            substitute procedural requirement would entail.

            [Ibid. (quoting Mathews, 424 U.S. at 334-35).]

      Considering those factors, we conclude due process did not require a

hearing regarding appellant's suspension. The action at issue was a suspension,

not a termination, of employment. See Gilbert v. Homar, 520 U.S. 924, 932

(1997) (recognizing the difference in a suspension and a termination of

employment when considering the applicable due-process rights). The risk of

an erroneous deprivation was minimal.          The government's interest in

maintaining public confidence in the judicial system would have been negatively

impacted by keeping appellant on the job pending a hearing on her suspension.

We discern no reversible error in the Commission's determination that appellant

was not entitled to a hearing regarding her suspension under either Loudermill

or N.J.A.C. 4A:2-2.5(b).

                                                                         A-2600-20
                                      17
Affirmed.




                 A-2600-20
            18